DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-7 in the reply filed on 07/25/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Non-elected claims 8-10 have thus been withdrawn from consideration.

Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-20111-0111938 A (as evidenced by Espacenet machine-generated English language translation).
KR 10-20111-0111938 A discloses a method for producing a super absorbent resin comprising the steps of obtaining a hydrogel polymer by internally crosslinking and polymerizing a water-soluble ethylenically unsaturated monomer having at least partially neutralized acidic groups in the presence of an internal crosslinking agent to obtain a hydrogel; the hydrogel is then dried, pulverized and classified to form base resin  powder; said base resin powder is then surface crosslinked with a surface crosslinking agent, with heating at a temperature of 90 to 160o C for preferably 1 minute to 4 hours, to form a superabsorbent polymer, see paragraph [0057]. Surface crosslinking agents are set forth in paragraphs [0051]-[0052] which encompasses applicant’s claimed surface crosslinking agents of dependent claim 6. The degree of neutralization of the water-soluble ethylenically unsaturated monomer is about 50 mol% or more with the final degree of neutralization (for the formed surface crosslinked resin) being 50 to 100 mol%, see paragraph [0063]. 
KR 10-20111-0111938 A further discloses a step of neutralizing the surface crosslinked superabsorbent resin by treating it with an alkaline (e.g. sodium hydroxide, sodium carbonate etc.) aqueous solution, see paragraphs [0062], [0065] and Example 1 especially paragraph [0071]. Applicant’s claims are deemed to be anticipated over the method set forth in Example 1, wherein 100 g of surface crosslinked superabsorbent resin powder is further neutralized by treatment with 136.1 g of a 20% sodium hydroxide solution, followed by drying in a hot air oven at 140o C for 30 minutes. 

Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over KR 10-20111-0111938 A (as evidenced by Espacenet machine-generated English language translation).
KR 10-20111-0111938 A has been described above and applicant’s claims are deemed to be anticipated over Example 1. 
In the alternative, it is unclear from Example 1 if: 1) the degree of neutralization of the super absorbent polymer after the additional neutralization is greater than 70 mol % as claimed in applicant’s dependent claim 5 and 2) if the surface crosslinking process step occurred within applicant’s claimed temperature and time ranges as set forth in dependent claim 7. 
It would have been obvious to one having ordinary skill in the art to use KR 10-20111-0111938 A disclosure of paragraph [0063], wherein it is disclosed that the degree of neutralization of the water-soluble ethylenically unsaturated monomer is about 50 mol% or more with the final degree of neutralization (for the formed surface crosslinked resin) being 50 to 100 mol%, as strong motivation to actually perform the additional neutralization step to result in the formation of a surface crosslinked superabsorbent resin wherein the final degree of neutralization is greater than 70 mol % as claimed in applicant’s dependent claim 5. It is not inventive to merely follow the disclosure of a prior-art reference. 
Likewise, it would have been obvious to one having ordinary skill in the art to use KR 10-20111-0111938 A disclosure of paragraph [0057] wherein it is disclosed that the base resin powder is then surface crosslinked with a surface crosslinking agent, with heating at a temperature of 90 to 160o C for preferably 1 minute to 4 hours, to form a superabsorbent polymer, as strong motivation to actually perform the surface crosslinking process step within applicant’s claimed temperature and time ranges as set forth in dependent claim 7. It is not inventive to merely follow the disclosure of a prior-art reference. 

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the machine translation of JP H09-157534.
It can be understood from paragraphs [0034], [0037], [0059], and [0070] that JP H09-157534 describes: a method for producing a water-absorbent resin composition by polymerizing a hydrophilic unsaturated monomer containing an acrylic acid and its salt as a main component and an internal crosslinking agent to obtain a polyacrylic acid salt, surface-crosslinking the polyacrylic acid salt with a surface-crosslinking agent to obtain a polyacrylic acid salt crosslinked polymer, and adding, to the polyacrylic acid salt crosslinked polymer, a non-volatile water-soluble compound in the form of an
 aqueous solution after the surface-crosslinking has started; and a water-absorbent resin composition obtained by the method.
 JP H09-157534 describes that the neutralization degree of the polyacrylic acid salt crosslinked polymer is preferably 45-90 mol% (para. [0035]). JP H09-157534  describes that the non-volatile water-soluble compound can be a basic inorganic compound such as sodium hydroxide, sodium bicarbonate, and sodium carbonate (para. [0059] and [0066]). JP H09-157534  describes that a polyacrylic acid salt crosslinked polymer can be further neutralized by adding a basic inorganic compound thereto, thereby increasing the neutralization degree preferably up to not less than 85 mol% (para. [0068}). Please note that paragraph [0070] direct discloses that the water-soluble compound (e.g. sodium hydroxide, sodium carbonate) can be mixed with water as a solvent. The amount of solvent used is preferably 20 parts by weight or less with respect to 100 parts by weight of the water-absorbent resin.
Examples 11-14 of JP H09-157534 describes that a hydrous gel polymer obtained by polymerizing the hydrophilic unsaturated monomer was dried and then pulverized to obtain a water-absorbent resin precursor, and the water-absorbent resin precursor was surface-crosslinked (para. [0110], [0111]). The surface crosslinked resin was then mixed with an aqueous solution of sodium hydroxide, see Examples 11-13, or an aqueous solution of sodium carbonate see Example 14, to further neutralized the superabsorbent resin which was subsequently dried to form the final superabsorbent product. 
JP H09-157534 describes that the surface-crosslinking is carried out with a heating treatment at 160-250 °C (para. [0055)). JP H09-157534  describes that the amount of the non-volatile water-soluble compound used is preferably 1-50 weight% with respect to the weight of the water absorbent resin (para. [0067]). JP H09-157534   describes that examples of the surface-crosslinking agent include polyhydric alcohol compounds such as ethylene glycol and pentaerythritol and alkylene carbonate compounds such as ethylene carbonate (1 ,3-dioxolane-2-one) (para. [0047]-[0048)).
Examples 11-14 of JP H09-157534  describes that a surface-crosslinking agent was added to the water-absorbent resin precursor and then the resultant was subjected to a heat treatment at a treatment temperature of 195 °C for 40 minutes to carry our surface-crosslinking (para. [0111]). Therefore, it is merely a matter of design variation which a person skilled in the art could have naturally pursued based on to design surface crosslinking of JP H09-157534  such that it is carried out with a thermal treatment of increasing the temperature from the initial temperature of 20-80 °C to the maximum temperature of 140-200 °C for 10-30 minutes and maintaining the maximum temperature for 5-60 minutes.
JP H09-157534 differs from applicant’s claimed invention only in that there is not a direct teaching (by way of an example) to where the water-soluble ethylenically unsaturated monomer has a degree of neutralization of less than 72 mol %. All the Examples seem to use water-soluble ethylenically unsaturated monomer that have a degree of neutralization of 75 mol %.
It would have been obvious to one having ordinary skill in the art to use JP H09-157534’s disclosure of paragraph [0068] wherein it is directly disclosed that when an inorganic water-absorbent compound is used (e.g. sodium hydroxide, sodium carbonate) for the water absorbing resin in which 50 to 80 mol % of the carboxyl groups are neutralized, the neutralization ratio after addition of said inorganic water-absorbent compounds is 85 mol % or more. As such, paragraph [0068] makes it clear that the water-soluble ethylenically unsaturated monomers can have a degree of neutralization that falls within the subrange of 50 to 71 mol %, which would directly meet applicant’s claimed limitation of a degree of neutralization of less than 72 mol %, as set forth in independent claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117. The examiner can normally be reached M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1764